DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PG Pub 2020/0168723 to Hsu et al (hereinafter Hsu).
Regarding Claim 1, Hsu discloses an integrated circuit device, comprising:
a fin-type active area (Fig. 1, 52) along a first horizontal direction on a substrate;
a device isolation layer (56) on opposite sidewalls of the fin-type active area;
a gate structure (94) along a second horizontal direction crossing the first horizontal direction, the gate structure being on the fin-type active area and the device isolation layer; and
a source/drain area (Fig. 23B, 82) on the fin-type active area, the source/drain area being adjacent to the gate structure, and including an outer blocking layer (82A), an inner blocking layer (84A), and a main body layer (82B) sequentially stacked on the fin-type active area, and each of the outer blocking layer and the main body layer including a Si.sub.1-xGe.sub.x layer, where x ≠ 0 ([0042] & [0045], and the inner blocking layer including a Si layer [0043].

Regarding Claim 2, Hsu discloses the integrated circuit device as claimed in Claim 1, wherein the inner blocking layer includes an undoped Si layer [0043].

Regarding Claim 3, Hsu discloses the integrated circuit device as claimed in Claim 1, wherein the inner blocking layer includes a Si layer doped with a p-type dopant, the p-type dopant being boron (B) or gallium (Ga) [0043].

Regarding Claim 4, Hsu discloses the integrated circuit device as claimed in Claim 1, wherein the inner blocking layer is spaced apart from the fin-type active area by the outer blocking layer (Fig. 23B).

Regarding Claim 9, Hsu discloses the integrated circuit device as claimed in Claim 1, wherein the source/drain area further includes a capping layer (84D) spaced apart from the inner blocking layer with the main body layer therebetween, and the capping layer includes an undoped Si layer or a Si layer doped with a p-type dopant [0052].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 10-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu as applied to Claim 1 above and in further view of US PG Pub 2020/0044045 to Wang et al (hereinafter Wang).
Regarding Claim 6, Hsu discloses the integrated circuit device as claimed in Claim 1 but does not disclose a nanosheet stack.

Wang discloses a nanosheet stack including nanosheets (266, Fig. 8A) on a fin top of the fin-type active area, the nanosheets being spaced apart from the fin top and having different vertical distances from the fin top (Fig. 8A),
wherein the source/drain area faces the nanosheet stack in the first horizontal direction (fig. 8A).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to have modified the device of Hsu to comprise a nanosheet stack. Nanosheet stacks are common in the art for increasing the density of a circuit without occupying additional substrate surface area as well as benefits found for gate-all-around devices. In a combination of the references, the inner blocking layer of Hsu would have been spaced apart from the nanosheet stack with the outer blocking layer therebetween since the inner blocking layer is completely contained within the outer blocking layer.

Regarding Claim 7, Hsu discloses the integrated circuit device as claimed in Claim 1 but does not disclose a nanosheet stack.

Wang discloses a nanosheet stack including nanosheets (266, Fig. 8A) on a fin top of the fin-type active area, the nanosheets being spaced apart from the fin top of the fin-type active area and having different vertical distances from the fin top (Fig. 8A),
wherein the gate structure includes a main-gate portion along the second horizontal direction on the nanosheet stack and on the device isolation layer, and at least one sub-gate portion between each of the plurality of nanosheets (Fig. 8A),
wherein the source/drain area faces the nanosheet stack and the at least one sub- gate portion in the first horizontal direction (Fig. 8A).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to have modified the device of Hsu to comprise a nanosheet stack. Nanosheet stacks are common in the art for increasing the density of a circuit without occupying additional substrate surface area as well as benefits found for gate-all-around devices. In a combination of the references, the inner blocking layer of Hsu would have been spaced apart from the nanosheet stack and the at least one sub-gate portion with the outer blocking layer therebetween since the inner blocking layer is completely contained within the outer blocking layer.


Regarding Claim 10, Hsu discloses an integrated circuit device, comprising:
a fin-type active area (52, Fig. 23B) along a first horizontal direction on a substrate;
a nanosheet stack including nanosheets on a fin top of the fin-type active area, the nanosheets being spaced apart from the fin top of the fin-type active area and having different vertical distances from the fin top (see below); and
a source/drain area (82) facing the nanosheets in the first horizontal direction, the source/drain area including an outer blocking layer (82A), an inner blocking layer (84B), and a main body layer (82B) that are sequentially stacked on the nanosheet stack in the first horizontal direction, each of the outer blocking layer and the main body layer including a Si.sub.1-xGe.sub.x layer, where x ≠ 0 ([0042] & [0045], and the inner blocking layer including a Si layer [0043].

Hsu does not disclose a nanosheet stack.
Wang discloses a nanosheet stack including nanosheets (266, Fig. 8A) on a fin top of the fin-type active area, the nanosheets being spaced apart from the fin top and having different vertical distances from the fin top (Fig. 8A),
wherein the source/drain area faces the nanosheet stack in the first horizontal direction (fig. 8A).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to have modified the device of Hsu to comprise a nanosheet stack. Nanosheet stacks are common in the art for increasing the density of a circuit without occupying additional substrate surface area as well as benefits found for gate-all-around devices. 

Regarding Claim 11, the combination of Hsu and Wang makes obvious the integrated circuit device as claimed in claim 10, wherein the inner blocking layer does not include a Ge element ([0043], x=0).

Regarding Claim 12, the combination of Hsu and Wang makes obvious the integrated circuit device as claimed in Claim 10, further comprising a gate line (Hsu, 94; Wang, 276) including a main-gate portion along a second horizontal direction crossing the first horizontal direction on the substrate and the nanosheet stack, and a sub-gate portion between two adjacent ones of the nanosheets and integrally connected to the main-gate portion (Wang, Fig. 8A),
wherein the outer blocking layer faces the sub-gate portion in the first horizontal direction, and
the inner blocking layer is spaced apart from the sub-gate portion with the outer blocking layer therebetween. In a combination of the references, the inner blocking layer of Hsu would have been spaced apart from the nanosheet stack and the at least one sub-gate portion with the outer blocking layer therebetween since the inner blocking layer is completely contained within the outer blocking layer.

Regarding Claim 17, the combination of Hsu and Wang makes obvious the integrated circuit device as claimed in Claim 10, further comprising:
a gate line (Wang. 276) including a main-gate portion along a second horizontal direction crossing the first horizontal direction on the substrate and the nanosheet stack, and a sub-gate portion arranged between two adjacent ones of the nanosheets and integrally connected to the main-gate portion (Wang, Fig. 8A); and
a gate dielectric layer (Wang, 272/274) between the sub-gate portion and the source/drain area, the outer blocking layer being in contact with the gate dielectric layer (Wang, Fig. 9A).
Allowable Subject Matter
Claims 18-20 are allowed.
Claims 5, 8 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5, 8 and 13-16 place various requirements on the contact surface area or thickness of the inner blocking layer and, in the case of Claim 8, the outer blocking layer. Hsu and Wang do not disclose, or suggest, the inner blocking layer having the contact surface area or thickness claimed by Applicant and it is not apparent that the inner blocking layer of Hsu be modified in a manner as claimed by Applicant.  

Claim 18 recites an integrated circuit device, comprising:
a first fin-type active area along a first horizontal direction on a first area of a substrate;
a pair of first nanosheet stacks on the first fin-type active area; and
a first source/drain area filling a first recess between the pair of first nanosheet stacks on the first fin-type active area, the first source/drain area including:
a first outer blocking layer having a first Si.sub.1-.Ge.sub.x layer, where 0 <x <0.15, in contact with the first fin-type active area and the pair of first nanosheet stacks, the first Si.sub.1-.Ge.sub.x layer being doped with a first dopant,
a first inner blocking layer on the first outer blocking layer in the first recess, the first inner blocking layer having a width greater than a width of the first outer blocking layer on a sidewall of each of the pair of first nanosheet stacks, and the first inner blocking layer including a Si layer, and
a first main body layer including a second Si.sub.1-x.Ge.sub.x layer, where 0.15 <x <0.7, filling the first recess on the first inner blocking layer, the second Si.sub.1-.Ge.sub.x layer being doped with the first dopant.
Hsu and Wang do not disclose, or suggest, the first inner blocking layer having a width greater than a width of the first outer blocking layer on a sidewall of each of the pair of first nanosheet stacks. In combination with the material requirements of the first outer blocking layer, the first inner blocking layer and the main body layer, the resulting structure is not an obvious modification of the references of record. Furthermore, a search of other, relevant references does not show Applicant’s invention to be anticipate or obvious. Claims 19 and 20 depend on Claim 18 and are allowable for at least the reasons above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818